United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1914
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Arkansas.
Abram Harris,                           *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: September 2, 2011
                                Filed: September 19, 2011
                                 ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

       Abram Harris pleaded guilty to possessing marijuana with intent to distribute,
in violation of 21 U.S.C. § 841(a)(1). At sentencing, the district court1 declined a
defense request for probation and imposed a sentence of 42 months in prison, within
the undisputed advisory Guidelines range. On appeal, Harris’s counsel has filed a
brief under Anders v. California, 386 U.S. 738 (1967), seeking to withdraw and
arguing that the sentence was unreasonable, and that probation would have been more
appropriate.

      1
       The Honorable J. Leon Holmes, Chief Judge, United States District Court for
the Eastern District of Arkansas.
        We conclude, though, that Harris has not rebutted the presumption that his
within-Guidelines-range prison sentence was substantively reasonable. See Gall v.
United States, 552 U.S. 38, 51 (2007) (if sentence is within Guidelines range,
appellate court may apply presumption of reasonableness). We further conclude the
district court committed no procedural error at sentencing and did not impose an
unreasonable sentence. See id. (outlining steps in appellate review); United States
v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (describing procedural
error).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issue. Accordingly, we grant leave to
withdraw, and we affirm the judgment.
                      ______________________________




                                        -2-